Title: To James Madison from William Jarvis, 10 May 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 10th. May 1803.
					
					The last letter I had the honor to write to you on the 8th. Ulto. went by the Ship Hare, Capn. Worth via New York and inclosed my letter to the Minister relative to the residence of Mr. Snow in Macao & his answer. Since which I forwarded a letter from Mr. Pinckney by the Ship Swanwick, Captn. Hamilton and one from Mr. Simpson by the Ship President, Captn. Waiscoat via Baltimore and have Sent by post three dispatches from Government by the Way of New York to Mr. Pinckney.  Inclosed is a copy of my letter of Yesterday’s date to the Minister for entire copies of the Documents of the Aurora and Four Sisters. A Paragraph in a late English Newspaper states the affair of the Mississipi to be settled by Mr. Livingston entirely to his satisfaction: I could have wished that information so highly interesting to our Country had come in a less questionable shape; but should it prove not to be the fact, I have no doubt the wishes in this respect of every friend to his Country will shortly be realized to the entire discomfiture and confusion of the enemies of the Government.  We are still fluctuating between hope & fear relative to a continuance of Peace or a renewal of hostilities; at present the public mind appears to be in favor of the former in consequence of some observations that fell from Mr. Addington in a late  of Parliament.
					A Crude report has been whisperd by the English of some difficulties existing between this Country & England & France relative to Macoa: it is said that this Government had by some secret negotiation consented to give that place up to the French, which however coming to the knowledge of the British cabinet, was objected to: if this is a fact it accounts for the refusal to grant permission for Mr. Snow to reside there.  As it cannot be traced to any tolerable unexceptional Source I have great doubts of it’s authenticity.  I mentioned it to one or two who ought to have known of it had it been a fact; but they disclaimed all knowledge of any such transaction and in such a manner as would lead me to believe they were sincere: it has been an occasional topic of conversation for 6 Weeks & has recently been revived.
					The last Week Genl. Lannes sent a letter by his Servant to the Prince: the Servant going farther into the Court yard of the Palace than the etiquette of the Palace will allow and the attendant not receiving the Letter immediately he threw it on the pavement & rode off: after he was gone they picked the letter up and carried it to the Prince: it was expected that the Government would insist on the Servant’s being punished, but instead of that the thing has been entirely hushed up.  The Intendant of the Custom-house has lately been changed, it is supposed at the desire of the General, but the Government has given him a much higher office and the title of Count.  Since the ceremonial visit of the Ambassador & Don John de Almeida no personal communication has taken place between them; and it is understood that their reconciliation is not attended with much Cordiality.  Was those bickerings to take place between the Ministers of powerful and great Nations I should view it as the forerunner of a Storm, that might be felt in the remotest Corners of Europe: but here the most that can be apprehended is the sacrifice of a Minister to satiate the Vengeance of the angry Deity.  With the utmost respect, I am, Sir, Your most obedient and most humble Servant
					
						William Jarvis
					
					
						PS Inclosed is the Copy of a letter recd. by to days post from Mr. OBrien.
					
					
						W. J.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
